        Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 1 of 12


                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P., on behalf of itself and all others
similarly situated,
                                                  Plaintiff,

                         -against-

CITIBANK, N.A., BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., THE ROYAL                           Docket No. 16-cv-05263 (AKH)
BANK OF SCOTLAND PLC, UBS AG, BNP                              ECF Case
PARIBAS, S.A., OVERSEA-CHINESE BANKING
CORPORATION LTD., DEUTSCHE BANK AG,
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT SUISSE AG,
STANDARD CHARTERED BANK, DBS BANK
LTD., UNITED OVERSEAS BANK LIMITED,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP, LTD., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION
LIMITED, AND JOHN DOES NOS. 1-50
                                 Defendants.


 PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
FOR LEAVE TO AMEND AND FILE THE PROPOSED FOURTH AMENDED CLASS
                      ACTION COMPLAINT
              Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 2 of 12



                                                          TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................................... 1
ARGUMENT..................................................................................................................................................... 3
   I.       The proposed amendments in the PFAC are not futile. ................................................................ 4
        A. The Moon Plaintiffs are “efficient enforcers” under SIBOR II because they transacted SGD
           FX forwards directly with UBS AG. ................................................................................................. 5
        B. The PFAC alleges a direct relationship between USD SIBOR, SOR, and the prices of SGD
           FX forwards. ......................................................................................................................................... 6
   II.      Plaintiff did not delay in filing this motion and is acting in good faith. ....................................... 7
   III. Defendants will not suffer undue prejudice if this Court grants leave to amend. ...................... 9
CONCLUSION ...............................................................................................................................................10




                                                                                 i
          Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 3 of 12



         Plaintiff Fund Liquidation Holdings LLC (“Plaintiff”) respectfully submits this

memorandum of law in support of its Motion for Leave to Amend the Third Amended Class Action

Complaint (“TAC”). A copy of Plaintiff’s Proposed Fourth Amended Class Action Complaint

(“PFAC”) is attached as Exhibit A and a redline, comparing the PFAC to the TAC as Exhibit B.

                                        PRELIMINARY STATEMENT

         Plaintiff seeks leave to amend the TAC for the limited purpose of: (1) changing the caption

to add Moon Capital Partners Master Fund, Ltd. (“Moon Capital Partners”) and Moon Capital

Master Fund, Ltd. (“Moon Capital Master”) (collectively the “Moon Plaintiffs”) as Plaintiffs; (2)

alleging the Moon Plaintiffs’ transactions in SGD FX forwards directly with Defendant UBS AG, a

member of both the USD SIBOR and SOR panels; (3) reasserting paragraphs from the SAC relating

to SOR and USD SIBOR that were removed from the TAC; and (4) reasserting Sherman Act claims

against SOR Panel Defendants Barclays Bank PLC, ING Bank, N.V., and Commerzbank, AG and a

claim for breach of implied covenant of good faith and fair dealing against defendant UBS AG. 1

         The Moon Plaintiffs’ transactions cure the antitrust standing deficiencies that this Court

identified in FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A., No. 16 CIV. 5263 (AKH),

2018 WL 4830087 (S.D.N.Y. Oct. 4, 2018) (“SIBOR II”) regarding claims against USD SIBOR and

SOR panel members. Immediately following SIBOR II, class counsel began diligently working with

class members that transacted in USD SIBOR and SOR-based derivatives to identify transactions

that would satisfy the Court’s “efficient enforcer” analysis. See id. at *5-6. On December 17, 2018,

Plaintiff’s counsel was retained by two New York-based investment funds that met these criteria:

Moon Capital Partners and Moon Capital Master. Plaintiff made this motion for leave to amend


1
 While the Moon Plaintiffs could bring claims against the SOR Panel Defendants by filing a separate related
action, Plaintiff’s counsel believes this motion is the most efficient avenue for the Moon Plaintiffs to assert their claims.




                                                              1
          Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 4 of 12



without delay. Plaintiff’s counsel was retained by the Moon Plaintiffs on December 17 and received

authority to file this motion on December 24. Because this Court was closed on December 24 and

25 for the Christmas holiday, this motion came before the Court on the first possible day -- and less

than three months after the Court decided SIBOR II on October 4, 2018.

         The Moon Plaintiffs each transacted SGD FX forwards directly with Defendant UBS AG, a

member of both the USD SIBOR and SOR panels. UBS was sanctioned by the Monetary Authority

of Singapore (“MAS”) for conspiring to manipulate both rates during the Class Period. See PFAC ¶¶

87-88. The Moon Plaintiffs’ FX forward transactions were priced based on USD SIBOR and SOR

according to an industry standard formula that incorporated those rates. Id. at ¶¶ 8, 187-200. As this

Court has recognized, multiple courts in this District have found identical allegations, based on the

same pricing formula, sufficient to establish antitrust standing for FX forward investors. See SIBOR

II, 2018 WL 4830087 at *5 n.7. 2 The result should be no different here, where the PFAC alleges a

direct contractual and mathematical relationship between the Moon Plaintiffs and the antitrust injury

caused by Defendants’ cartel, sufficient to make the Moon Plaintiffs “efficient enforcers” of the

antitrust laws.

         The PFAC demonstrates that the Moon Plaintiffs have antitrust standing under SIBOR II,

and this Court should grant Plaintiff’s motion so that the Moon Plaintiffs may pursue Sherman Act

claims against the USD SIBOR and SOR Panel Members. 3 This Court has already found that


2 See also Dennis v JPMorgan Chase & Co., No. 16-cv-6496 (LAK), 2018 WL 6169313, at *12 (S.D.N.Y. Nov. 26, 2018)
(holding that plaintiffs’ allegations that Australian Dollar FX forwards incorporates BBSW “are sufficient to make out a
causal connection between defendants’ alleged manipulation of BBSW and Dennis’ and Sonterra’s diminished returns on
their BBSW-Based Derivatives.”); Sonterra Capital Master Fund Ltd. v. Credit Suisse Group AG, 277 F. Supp. 3d 521, 548
(S.D.N.Y. 2017) (“at the pleading stage, plaintiffs have adequately alleged injury from the alleged manipulation of CHF
LIBOR with respect to . . . FX forwards.”); Sullivan v. Barclays PLC, No. 13-cv-2811 (PKC), 2017 WL 685570, at *9–10
(S.D.N.Y. Feb. 21, 2017) (finding that the Complaint plausibly alleged that Euribor was incorporated into FX exchange
forwards and “that plaintiffs were consequently injured by the Euribor’s manipulation”).
3The “SOR Panel Members” are: Bank of America N.A.; Citibank N.A.; JPMorgan Chase Bank, N.A.; Barclays Bank
PLC; The Royal Bank of Scotland PLC; The Bank of Tokyo-Mitsubishi UFJ, Ltd.; Commerzbank; Credit Agricole CIB;
Credit Suisse AG; Deutsche Bank AG; The Hongkong and Shanghai Banking Corporation Ltd.; Oversea-Chinese
Banking Corporation Ltd.; Standard Chartered Bank; UBS AG; and DBS Bank Ltd. See PFAC ¶ 169.

                                                           2
         Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 5 of 12



Plaintiff’s allegations of a profit-motivated, trader-based conspiracy to manipulate those rates are

plausible. See SIBOR II, 2018 WL 4830087 at *5. Leave to amend should be granted so that the

Sherman Act claims regarding these rates may be tested, consistent with the Second Circuit’s “strong

preference for resolving disputes on the merits.” Williams v. Citigroup Inc., 659 F.3d 208, 212-13 (2d

Cir. 2011) (internal quotation marks omitted). There is no evidence of bad faith, delay, or undue

prejudice to support finding otherwise. Plaintiff acted swiftly, filing this motion days after the Moon

Plaintiffs retained counsel, and Defendants have been on notice of the claims asserted in the PFAC

for the manipulation of USD SIBOR and SOR since the outset of this case. See Complaint, ECF 4,

at ¶¶ 1-9. Allowing the Moon Plaintiffs’ claims to proceed here will also significantly conserve

judicial resources and avoid inconsistent rulings by addressing all claims, against the actors in the

SIBOR and SOR conspiracy that MAS identified, in a single action. The proposed amendments

would also moot several arguments Defendants make in their pending motion to dismiss the TAC,

including that the removal of certain allegations about the manipulation of SOR that Plaintiff made

pursuant to the Court’s directive in the October 4, 2018 Order, rendered the alleged conspiracy

implausible. See ECF No. 319 at 24-26. The Court should grant Plaintiff’s motion for each of the

above reasons.

                                             ARGUMENT

        Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to amend a pleading

should be “freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). This permissive

standard is consistent with the Second Circuit’s “strong preference for resolving disputes on the

merits.” Williams, 659 F.3d at 212–13 (internal citations and quotation marks omitted); Fed. R. Civ.

P. 15(a)(2). Unless the proposed amendment is “futile”—i.e., it “fails to state a legally cognizable

claim or fails to raise triable issues of fact”—“[t]he rule in this Circuit has been to allow a party to

amend its pleadings in the absence of a showing by the nonmovant of prejudice or bad faith.” AEP

                                                     3
             Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 6 of 12



     Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725-26 (2d Cir. 2010) (citation

     omitted). Examples of prejudice include amendments which would “require the opponent to expend

     significant additional resources to conduct discovery and prepare for trial” or “significantly delay the

     resolution of the dispute.” Ruotolo v. City of New York, 514 F.3d 184, 192 (2d Cir. 2008) (citation

     omitted). As demonstrated below, the PFAC satisfies each requirement for leave to amend and there

     is no evidence of bad faith or prejudice to support denying Plaintiff’s motion.

I.           The proposed amendments in the PFAC are not futile.

             Amending a pleading is futile if the proposed claim could not withstand a motion to dismiss.

     Lucente v. International Bus. Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002). “In assessing whether the

     proposed complaint states a claim, we consider the proposed amendment[s] . . . along with the

 remainder of the complaint, accept as true all non-conclusory factual allegations therein, and draw all

 reasonable inferences in plaintiff’s favor to determine whether the allegations plausibly give rise to

 an entitlement to relief.” Panther Partners Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012)

 (citations omitted) (alteration and ellipsis in original); see also Ouedraogo v. A-1 Int'l Courier Serv., Inc.,

 No. 12 CIV. 5651 AJN, 2013 WL 3466810, at *6 (S.D.N.Y. July 8, 2013) (“It is axiomatic that the

 party opposing an amendment has the burden of establishing that leave to amend would be futile.”)

 (citation omitted).

             Plaintiff’s proposed amendment, to include the Moon Plaintiffs that transacted SGD FX

 forwards directly with Defendant UBS AG, will cure the specific antitrust standing deficiency that

 this Court identified in SIBOR II as to Plaintiff’s claims against USD SIBOR and SOR Panel

 Members. See 2018 WL 4830087 at *6 (holding that “transactions with third-parties are insufficient

 to give [plaintiff] antitrust standing to sue the defendant Panel Members”). The PFAC also includes

 allegations demonstrating that both USD SIBOR and SOR are incorporated into the price of the

 Moon Plaintiffs’ FX forward transactions. See PFAC ¶¶ 187-200. These allegations, which were first


                                                         4
          Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 7 of 12



included in the Second Amended Class Action Complaint (ECF No. 230, ¶¶ 180-93), establish the

necessary “connection between defendants’ conduct and [Plaintiffs’] alleged injury” that this Court

previously found lacking in FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A., No. 16 CIV.

5263 (AKH), 2017 WL 3600425, *12 (S.D.N.Y. Aug. 18, 2017) (“SIBOR I”). The Court’s decision to

sustain Plaintiff’s Sherman Act claims against the SGD SIBOR Panel Members, based on direct

transactions in SGD SIBOR swaps, demonstrates that the amendment would withstand a motion to

dismiss and is not futile. Id. at *5.

         A.        The Moon Plaintiffs are “efficient enforcers” under SIBOR II because they
                   transacted SGD FX forwards directly with UBS AG.

     In SIBOR II, the Court found that Plaintiff plausibly alleged a profit-motivated, trader-based

conspiracy to manipulate SGD SIBOR, USD SIBOR, and SOR. See 2018 WL 4830087 at *3-4. The

Court applied the Second Circuit’s opinion in Gelboim v. Bank of Am. Corp. 823 F.3d 752, 772 (2d Cir.

2016) to evaluate whether Plaintiff had antitrust standing to bring claims for each rate separately. See

SIBOR II, 2018 WL 4830087, at *5–6. The Court held that with regard to SGD SIBOR, Plaintiff

plausibly alleged antitrust standing by pleading that its predecessor, FrontPoint Asian Event Driven

Fund, L.P.(“FrontPoint”), transacted in SGD SIBOR-based swaps directly with SIBOR Panel

Members 4 Deutsche Bank AG and Citibank, N.A. during the Class Period. Id. 5 These transactions

satisfied both elements of antirust standing as articulated in Gelboim because they plausibly

established: (a) that FrontPoint suffered an “antitrust injury” when Defendants manipulated SGD

SIBOR, the rate that was incorporated into its swap transactions; and (b) that FrontPoint was an


4The “SIBOR Panel Members” are Defendants: Australia and New Zealand Banking Group, Bank of America N.A.,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas, Citibank N.A., Credit Suisse AG, DBS Bank Ltd., Deutsche
Bank AG, The Hongkong and Shanghai Banking Corporation Ltd., ING Bank N.V., JPMorgan Chase Bank N.A.,
Oversea-Chinese Banking Corporation Ltd., The Royal Bank of Scotland PLC, Standard Chartered Bank, UBS AG,
United Overseas Bank Ltd., and Credit Agricole CIB. SIBOR II, 2018 WL 4830087, at *1 n.2.
5 Plaintiff is the “real party in interest” and proper party to assert FrontPoint’s and Sonterra’s claims because it acquired
“all rights, title, and ownership associated with” those claims prior to pursuant to a valid Asset Purchase Agreement
(“APA”). See PFAC ¶¶ 83–84; see also SIBOR II, 2018 WL 4830087, at *11 (finding that the APA “appear[s] to show a
full assigned of rights to FLH, which therefore has the capacity to sue here.”).

                                                              5
         Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 8 of 12



“efficient enforcer” because its claims arose from transactions directly with Defendants, that were

SIBOR Panel Members, alleged to have manipulated SGD SIBOR for the purpose of unlawfully

fixing derivatives prices. See id. at *5.

        The Court found that Plaintiff failed to meet these requirements with regard to its Sherman

Act claims for the manipulation of USD SIBOR and SOR. Id. at *6. Plaintiff’s claims relating to

these benchmarks were based on SGD foreign exchange (“FX”) forward transactions entered by

Sonterra Capital Master Fund Ltd. (“Sonterra”). Id. at *5. The Court reasoned that while Plaintiff

sufficiently alleged an antitrust injury by pleading that Sonterra’s SGD FX forwards “incorporate[d]

USD SIBOR and SOR rates into their pricing,” (id. at *5–6), it was not an “efficient enforcer” under

Gelboim because it did not allege that any transactions occurred directly with a member of either the

USD SIBOR or SOR panel. Id. at *6.

        Unlike Sonterra, each Moon Plaintiff alleges that it transacted SGD FX forwards that

incorporated USD SIBOR and SOR as components of price directly with Defendant UBS AG, a

SIBOR and SOR Panel Member. See PFAC ¶¶ 87-88. Specifically, the PFAC alleges that, on

February 16, 2009, Plaintiff Moon Capital Partners agreed to sell SGD 3,155,878 to UBS AG on

August 19, 2009 in exchange for $2,073,642. Id. at ¶¶ 87, 191. Likewise, Plaintiff Moon Capital

Master agreed to sell SGD 12,063,122 to UBS AG on August 19, 2009 for $7,962,352. Id. at ¶¶ 88,

191. Each of these transactions were priced based on USD SIBOR and SOR, according to the same

industry standard pricing formula accepted by other Judges in this District. See supra fn. 2. Such

allegations “are sufficient to make [Plaintiff] an efficient enforcer with respect to its antitrust

claims.” See SIBOR II, 2018 WL 4830087, at *5; see also SIBOR I, 2017 WL 3600425, at *12.

        B.       The PFAC alleges a direct relationship between USD SIBOR, SOR, and the
                 prices of SGD FX forwards.

        The PFAC also addresses the Court’s concerns in SIBOR I by establishing a direct,

mathematical “connection” between Defendants’ manipulation of USD SIBOR and SOR and the

                                                     6
               Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 9 of 12



      Moon Plaintiffs’ injuries. See SIBOR I, 2017 WL 3600425, at *12. In SIBOR I, this Court dismissed

      Sherman Act claims based on transactions in SGD FX forwards because it found that Plaintiff’s

      First Amended Class Action Complaint, ECF No. 119 (“FAC”), failed to sufficiently allege that

      those derivatives incorporated USD SIBOR and SOR as a component of price. Id. Since the FAC,

   Plaintiff has added multiple allegations demonstrating exactly how both rates are used to determine

   prices of SGD FX forwards using an industry standard formula. See PFAC ¶¶ 192-98 (explaining

      that “the cost of buying or selling currency pursuant to a foreign exchange forward is derived from

      the current spot price of the relevant currency pair using an industry standard formula” and applying

      the formula to a USD/SGD currency pair for the price of a one-month SGD FX forward). As this

   Court recognized in SIBOR II, other courts in this District have found identical allegations, based on

   the exact same industry standard pricing formula, sufficient to survive a motion to dismiss. See

  SIBOR II, 2018 WL 4830087, at n.7; see also supra fn. 2. This demonstrates that the proposed

      amendment is not futile and Plaintiff’s motion should be granted.

II.           Plaintiff did not delay in filing this motion and is acting in good faith.

              Plaintiff made this motion for leave to amend without delay. See supra at pp.1-2. As such, the

      interests of judicial economy favor granting leave to amend, so that the Moon Plaintiffs can pursue

      their claims, which arise from the same conspiracy Plaintiff has plausibly alleged, see SIBOR II, 2018

      WL 4830087, at *5, against the SIBOR and SOR Panel Members in this case. See Bridgeport Music, Inc.

      v. Universal Music Grp., Inc., 248 F.R.D. 408, 415 (S.D.N.Y. 2008) (finding judicial economy supported

      granting leave to amend to add a new defendant where plaintiff’s claims against that defendant were

      “identical to those already in the case”); see also Duling v. Gristede’s Operating Corp., 265 F.R.D. 91, 101

      (S.D.N.Y. 2010) ( “denying plaintiffs’ motion will not cause [plaintiff’s] claims to evaporate. If

      [plaintiff] is not permitted to assert her claims in this action, she will, in all probability, simply assert

      them in an independent action. The inefficiencies that would result from two independent actions is

                                                            7
        Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 10 of 12



far greater than any inefficiency that would result from permitting the amendment.”). This will

avoid the risk of disparate rulings that would arise if the Moon Plaintiffs pursued their claims in a

separate action. See Bank of Montreal v. Eagle Assocs., 117 F.R.D. 530, 532 (S.D.N.Y. 1987)

(“Considerations of judicial economy strongly favor simultaneous resolution of all claims growing

out of one event.”).

        Additionally, because the Moon Plaintiffs seek to join the PFAC at such an early stage of the

litigation—before discovery has even started—the proposed amendment will not delay ultimate

adjudication of this case. Gracia v. City of New York, No. 16-CV-7329 (VEC), 2017 WL 4286319, at

*2 (S.D.N.Y. Sept. 26, 2017) (holding that a party “did not unduly delay their request for leave to

amend because they filed their motion before discovery began”). This is not a situation where

Plaintiff seeks leave to amend on the eve of trial for some nefarious purpose. See Azkour v. Haouzi,

No. 11-cv-5780 RJS KNF, 2012 WL 3667439, at *2 (S.D.N.Y. Aug. 27, 2012) (“[b]ad faith exists

when a party attempts to amend its pleading for an improper purpose”); see, e.g., Grace v. Rosenstock,

228 F.3d 40, 54 (2d Cir. 2000) (“the court also has discretion to deny leave to amend . . . where the

belated motion would unduly delay the course of proceedings, by for example, introducing new

issues for discovery.”). Defendants have known about the claims alleged in the PFAC since Plaintiff

filed its initial complaint, which relied on the same government investigations, settlements, and news

reports cited today. Compare, e.g., Compl., ¶¶ 109–23 (alleging the CFTC’s, FSA’s, and MAS’s

findings), with PFAC ¶¶ 206–23 (alleging the CFTC’s, FSA’s, and MAS’s findings). Courts in this

District regularly grant motions to amend in situations where, as here, the new claims are “closely

related to the original claim and are foreshadowed in earlier pleadings.” See Bridgeport, 248 F.R.D. at

415; see also Exhibit B (“Comparing PFAC to TAC”). This Court should do the same.




                                                   8
               Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 11 of 12



III.           Defendants will not suffer undue prejudice if this Court grants leave to amend.

               To establish undue prejudice, Defendants bear the burden of demonstrating that

       amendment would “(i) require the opponent to expend significant additional resources to conduct

       discovery and prepare for trial [or] significantly delay the resolution of the dispute.” In re Pfizer Inc.

       Secs. Litig., No. 04 CIV. 9866 LTS HBP, 2012 WL 983548, at *3 (S.D.N.Y. Mar. 22, 2012) (alteration

       in original) (citation omitted); see also Blagman v. Apple, Inc., No. 12 Civ. 5453, 2014 WL 2106489, at

       *3 (S.D.N.Y. May 19, 2014) (“prior notice of a claim and whether the new claim arises from the

       same transaction as the claims in the original pleading are central to th[e analysis of prejudice]”).

       “Although [p]rejudice to the opposing party ... has been described as the most important reason for

       denying a motion to amend, . . . only undue prejudice warrants denial of leave to amend.” Agerbrink

       v. Model Serv. LLC, 155 F. Supp. 3d 448, 454 (S.D.N.Y. 2016) (internal citations and quotation marks

       omitted) (alteration and emphasis in original). Where the moving party provides explanation for

       delay, the opposing party must make greater showing of prejudice. Id. No such prejudice exists here.

       All Defendants are and have been on notice of the nature of the claims against them stemming from

       the events at issue since Plaintiff’s original complaint was filed; to suggest otherwise ignores reality.

       See supra p. 7.

               Additionally, given the early stage of this litigation, Defendants will have a full and fair

       opportunity to develop defenses to the claims asserted against them. As mentioned above, this case

       is not in discovery yet. Defendants will have ample opportunity to investigate the factual bases

       underlying Plaintiffs’ allegations and prepare a defense. In fact, both the existing and new defendants

       were subject to the claims advanced in the PFAC until the Court’s decision in SIBOR II, less than

       three months ago, and have likely already conducted thorough investigations of these claims. As a

       result, granting Plaintiff’s motion to amend will not significantly delay the resolution of this dispute.

       See BNP Paribas Mortg. Corp. v. Bank of Am., N.A., 866 F. Supp. 2d 257, 273-74 (S.D.N.Y. 2012)


                                                             9
       Case 1:16-cv-05263-AKH Document 348 Filed 12/26/18 Page 12 of 12



(finding no prejudice where the impact would not affect the scope of discovery and no depositions

had been scheduled and therefore granting leave to amend); see also JPMorgan Chase Bank, N.A. v.

IDW Grp., LLC, No. 08-cv-9116 PGG, 2009 WL 1357946, at *4–5 (S.D.N.Y. May 12, 2009)

(granting motion to amend in the absence of pending dispositive motions or trial date).

                                         CONCLUSION

       For all the above reasons, Plaintiff respectfully requests that Plaintiff’s motion for leave to

amend and file the fourth amended complaint be granted.


Dated: December 26, 2018                              Respectfully submitted,
White Plains, New York
                                                      LOWEY DANNENBERG, P.C.

                                                      /s/ Vincent Briganti
                                                      Vincent Briganti
                                                      Geoffrey M. Horn
                                                      Peter St. Phillip
                                                      Christian P. Levis
                                                      44 South Broadway, Suite 1100
                                                      White Plains, NY 10601
                                                      Tel.: (914) 997-0500
                                                      Fax: (914) 997-0035
                                                      Email: vbriganti@lowey.com
                                                               ghorn@lowey.com
                                                               pstphillip@lowey.com
                                                               clevis@lowey.com

                                                      Counsel for Plaintiff




                                                 10
